UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52176 ETWINE HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-3191847 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 366 North Broadway, Suite 41042, Jericho, NY 11753 (Address of principal executive offices) (Zip Code) (516) 942-2030 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 5, 2007:10,138,840 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x eTWINE HOLDINGS, INC. CONTENTS PAGE 1 CONDENSED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) PAGE 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) PAGE 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR NINEMONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) PAGES 4 - 11 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS eTwine Holdings, Inc. and Subsidiary Condensed Consolidated Balance Sheet September 30, 2007 (Unaudited) ASSETS Current Assets Cash $ 353,537 Accounts Receivable, net 15,296 Total Current Assets 368,833 Website Development Costs, net 17,556 Other Assets Security Deposit 1,210 Prepaid Expense 8,828 Total Other Assets 10,038 Total Assets $ 396,427 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable $ 10,868 Accrued Expenses 10,096 Accrued Interest 15,367 Payroll Tax Payable 2,057 Total Current Liabilities 38,388 Convertible Notes Payable - Stockholder 45,486 Total Liabilities 83,874 Commitments and Contingencies Stockholders' Deficiency Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - Common stock,$0.001 par value; 100,000,000 shares authorized, 10,055,507 shares issued and outstanding 10,056 Additional paid-in capital 1,365,328 Accumulated deficit (1,062,081 ) Less: defered compensation (750 ) Total Stockholders' Equity 312,553 Total Liabilities and Stockholders' Equity $ 396,427 See Accompanying Notes to Unaudited Financial Statements Page 1 eTwine Holdings, Inc.and Subsidiary Condensed Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2007 (Consolidated) and 2006 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenue $ 35,383 $ 21 $ 35,669 $ 83 Operating Expenses Professional Fees 4,568 5,054 15,789 23,570 Officer,s Salary 15,000 - 15,000 - Research and Development 29,900 14,200 137,200 66,526 Depreciation 2,428 2,025 6,741 6,075 General and Administrative 65,062 4,553 219,862 7,570 Total Operating Expenses 116,958 25,832 394,592 103,741 Loss from Operations (81,575 ) (25,811 ) (358,923 ) (103,658 ) Other Expense Interest Expense (672 ) (1,432 ) (2,717 ) (4,522 ) Interest Income 2,709 1,264 4,103 2,876 Total Other Expense, net 2,037 (168 ) 1,386 (1,646 ) Loss Before Provision For Income Taxes (79,538 ) (25,979 ) (357,537 ) (105,304 ) Provision for Income Taxes - - Net Loss $ (79,538 ) $ (25,979 ) $ (357,537 ) $ (105,304 ) Net Loss Per Share- Basic and Diluted $ (0.01 ) $ (0.00 ) $ (0.04 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 10,047,355 8,241,837 9,475,672 8,232,000 See Accompanying Notes to Unaudited Financial Statements Page 2 eTwine Holdings, Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net Loss $ (357,537 ) $ (105,304 ) Adjustments to reconcile net loss to net cash used in operations Depreciation 6,742 5,126 Amortization of stock based compensation 15,800 22,656 Stock issued for services 47,500 3,750 Deferred Compensation 4,500 - Changes in operating assets and liabilities: (Increase) Decrease in: Accounts Receivable (15,244 ) 18 Prepaid Expense (8,828 ) - Security Deposit (1,210 ) - Increase (Decrease) in: Accrued expenses 10,096 1,320 Accounts payable 12,069 2,344 Accrued interest payable 2,718 4,523 Net Cash Used In Operating Activities (283,394 ) (65,567 ) Cash Flows From Investing Activities: Purchase of Fixed Assets (2,861 ) Net Cash Provided By Investing Activities (2,861 ) - Cash Flows From Financing Activities: Proceeds from issuance of stock, net of subscriptions receivable 424,000 93,500 Net Cash Provided By Financing Activities 424,000 93,500 Net Increase (Decrease) in Cash 137,745 27,933 Cash at Beginning of Period 215,792 81,666 Cash at End of Period $ 353,537 $ 109,599 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - Cash paid for taxes $ - $ - Supplemental disclosure of non-cash investing and financing activities: For the period ended March 31, 2007 the Stockholder exchanged $50,000 of a convertible note payable for 200,000 shares of Common Stock. Stock issued in exchange for subscription receivable $219,000 See Note 2(C ) See Accompanying Notes to Unaudited Financial Statements Page 3 eTWINE HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year (B) Organization eTwine Holdings, Inc. was incorporated under the laws of the State of Delaware on July 19, 2005. eTwine, Inc. was incorporated under the laws of the State of New York on May 7, 2004. eTwine Holdings, Inc. and its wholly owned subsidiary eTwine, Inc. are hereafter referred to as (the “Company”). The Company was organized to operate an online dating and social community website that is proactive in understanding the singles environment. During the three months ended September 30, 2007, the Company began its principle operations and has exited the development stage. (C) Principles of Consolidation The accompanying 2007 and 2006 condensed consolidated financial statements include the accounts of eTwine Holdings, Inc. and its 100% owned subsidiary eTwine, Inc. All intercompany accounts have been eliminated in the consolidation. (D) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. Page 4 eTWINE HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) (E) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (F) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings per Share.”The 175,185 and 370,592 shares issuable upon conversion of the note payable were not included in the computation of loss per share for September 30, 2007 and 2006,because their inclusion is anti-dilutive.The 1,500,000 shares issuable upon the exercise of stock options were not included in the computation of loss per share for September 30, 2007 because their inclusion is anti-dilutive. (G) Property and Equipment The Company values property and equipment at cost and depreciates these assets using the straight-line method over their expected useful life. The Company uses a three year life for software. (H) Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25.Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005 the SEC issued Staff Accounting Bulletin No. 107, or "SAB 107". SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods.On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123R. Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123R and related interpretations as provided by SAB 107.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Page 5 eTWINE HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) (I) Business Segments The Company operates in one segment and therefore segment information is not presented. (J) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
